Case 3:20-cr-03741-JLS Document 90 Filed 09/15/21 PagelD.e67 ALILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

~~ OEP 1) 202]

 

 

 

RK, U

UNITED STATES DISTRICT COURT cacasaencrcaal,
SOUTHERN DISTRICT OF CALIFORNIA py THERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv (For Offenses Committed On or After November 1, 1987)

MELCHOR BALTAZAR SANCHEZ-FAUSTO (1)
Case Number: 3:20-CR-03741-JLS

Jesus Mosqueda
Defendant’s Attorney

USM Number 96284-298

CJ -

THE DEFENDANT:

pleaded guilty to count(s) 1 and 4 of the Superseding Information

[_ was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

Title and Section / Nature of Offense Count

8:1324(a)(2\(B)(iii) - Bringing in Aliens Without Presentation 1

8:1325(a)(1) - Improper Attempted Entry By An Alien (Misdemeanor) 4
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L) The defendant has been found not guilty on count(s)

 

| Count(s) (remaining counts) are dismissed on the motion of the United States.

hx} Assessment: $100 on count 1 and $10 on count 4 for a total of $110 waived

[Xl IVTA Assessment*: $5000.00 waived; The Court finds the defendant indigent
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine Li Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 3, 2021

Date of Imposition. of Sentence ,.

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 
 

 
Case 3:20-cr-03741-JLS Document 90 Filed 09/15/21 PagelD.268 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MELCHOR BALTAZAR SANCHEZ-FAUSTO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-03741-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
13 months and | day as to count 1 and 6 months as to count 4 to run concurrent for a total of 13 months and 1 day

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC] at A.M. on

 

C1 asnotified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
C1 as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL,
By DEPUTY UNITED STATES MARSHAL

3:20-CR-03741-JLS
